McMurray, Presiding Judge.
This is an action on a lease. Plaintiffs complaint alleged that defendant leased certain premises for an initial term of approximately two years, but that defendant “has abandoned said premises without having first paid all monies due.”
Upon the trial of the case, before a jury, the trial court directed the verdict in favor of plaintiff. Defendant appeals enumerating as error the trial court’s directing of the verdict in favor of plaintiff and the denial of defendant’s motion for directed verdict. Held:
Defendant’s enumerations of error require review of the evidence and proceedings at trial. Inasmuch as there is no transcript or stipulation of the record as provided in OCGA § 5-6-41 (formerly Code Ann. § 6-805 (Ga. L. 1965, pp. 18,24)) we must presume that the trial court’s rulings, enumerated as error, were authorized by the evidence. Pugh v. Pou, 238 Ga. 450, 451 (2) (233 SE2d 198); Harris v. Clark, 157 Ga. App. 549 (2) (278 SE2d 132); Burns v. Barnes, 154 Ga. App. 802 (1) (270 SE2d 57).

Judgment affirmed.


Shulman, C. J., and Birdsong, J., concur.

Russell T. Quarterman, for appellee.